
	
		II
		110th CONGRESS
		2d Session
		S. 3392
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Ms. Klobuchar (for
			 herself, Mr. Thune,
			 Mr. Leahy, Mrs.
			 McCaskill, and Mr. Voinovich)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Homeland Security Act of 2002
		  to establish an appeal and redress process for passengers wrongly delayed or
		  prohibited from boarding a flight, or denied a right, benefit, or privilege,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair, Accurate, Secure, and Timely
			 Redress Act of 2008 or the FAST Redress Act of 2008.
		2.Establishment of
			 appeal and redress process for passengers wrongly delayed or prohibited from
			 boarding a flight, or denied a right, benefit, or privilege
			(a)In
			 generalSubtitle H of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 451 et
			 seq.) is amended by adding at the end the following:
				
					890.Appeal and
				redress process for passengers wrongly delayed or prohibited from boarding a
				flight, or denied a right, benefit, or privilege
						(a)EstablishmentNot
				later than 30 days after the date of the enactment of this section, the
				Secretary shall establish a fair and timely process for individuals who believe
				they were delayed or prohibited from boarding a commercial aircraft or denied a
				right, benefit, or privilege because they were wrongly identified as a threat
				when screened against any terrorist watchlist or database used by the
				Transportation Security Administration or any office or component of the
				Department.
						(b)Office of
				Appeals and Redress
							(1)Establishment
								(A)In
				generalThe Secretary shall establish in the Department an Office
				of Appeals and Redress (referred to in this section as the Office)
				to implement, coordinate, and execute the process established by the Secretary
				pursuant to subsection (a).
								(B)RepresentationThe
				Office shall include representatives from the Transportation Security
				Administration and such other offices and components of the Department as the
				Secretary determines appropriate.
								(2)Comprehensive
				Cleared ListThe process established by the Secretary pursuant to
				subsection (a) shall include the establishment of a method by which the Office,
				under the direction of the Secretary, shall maintain and appropriately
				disseminate a comprehensive list, to be known as the Comprehensive
				Cleared List, of individuals who—
								(A)were misidentified
				as an individual on any terrorist watchlist or database;
								(B)completed an
				appeal and redress request approved by the Department and provided such
				additional information as required by the Department to verify the individuals'
				identities; and
								(C)permit the use of
				their personally identifiable information to be shared between multiple
				components of the Department for purposes of this section.
								(3)Use of
				Comprehensive Cleared List
								(A)In
				generalExcept as provided in
				subparagraph (B), the Secretary shall—
									(i)transmit the
				Comprehensive Cleared List and any other information the Secretary determines
				necessary to resolve misidentifications and improve the administration of the
				advanced passenger prescreening system and reduce the number of false
				positives—
										(I)to the
				Transportation Security Administration or any other appropriate office or
				component of the Department;
										(II)other Federal,
				State, local, and tribal entities; and
										(III)domestic air
				carriers and foreign air carriers that use any terrorist watchlist or database;
				and
										(ii)ensure that the
				Comprehensive Cleared List is taken into account by all appropriate offices or
				components of the Department when assessing the security risk of an
				individual.
									(B)Termination
									(i)In
				generalThe transmission of
				the Comprehensive Cleared List to domestic air carriers and foreign air
				carriers under subparagraph (A)(i)(III) shall terminate on the date on which
				the Federal Government assumes terrorist watchlist or database screening
				functions.
									(ii)Written
				notification to CongressNot
				later than 15 days after the date described in clause (i), the Secretary shall
				submit written notification of such termination to—
										(I)the Committee on Commerce, Science, and
				Transportation of the Senate;
										(II)the Committee on Homeland Security and
				Governmental Affairs of the Senate; and
										(III)the Committee on Homeland Security of the
				House of Representatives.
										(4)Intergovernmental
				effortsThe Secretary may—
								(A)enter into
				memoranda of understanding with other Federal, State, local, and tribal
				agencies or entities, as necessary, to improve the appeal and redress process,
				to verify an individual’s identity and personally identifiable information, and
				for other purposes; and
								(B)work with other
				Federal, State, local, and tribal agencies or entities that use any terrorist
				watchlist or database to ensure, to the greatest extent practicable, that the
				Comprehensive Cleared List is considered when assessing the security risk of an
				individual.
								(5)Handling of
				personally identifiable informationThe Secretary, in conjunction
				with the Chief Privacy Officer of the Department, shall—
								(A)require that
				employees of the Department handling personally identifiable information of
				individuals complete mandatory privacy and security training before being
				authorized to handle personally identifiable information of individuals;
								(B)ensure that the
				information maintained under this subsection is secured by encryption,
				including one-way hashing, data anonymization techniques, or such other
				equivalent technical security protections to the extent the Secretary
				determines necessary;
								(C)limit the
				information collected from misidentified passengers or other individuals to the
				minimum amount necessary to resolve an appeal and redress request;
								(D)ensure that the
				information maintained under this subsection is shared or transferred via an
				encrypted data network that has been audited to ensure that the anti-hacking
				and other security related software functions perform properly and are updated
				as necessary;
								(E)ensure that any
				employee of the Department receiving the information maintained under this
				subsection handles such information in accordance with
				section
				552a of title 5, United States Code, subchapter II of chapter
				35 of title 44, United States Code, section 11331 of title 40, United States
				Code, and other applicable laws;
								(F)only retain the
				information maintained under this subsection for as long as needed to assist
				the individual traveler in the appeal and redress process;
								(G)engage in
				cooperative agreements with appropriate Federal agencies and entities, on a
				reimbursable basis, to ensure that legal name changes are properly reflected in
				any terrorist watchlist or database and the Comprehensive Cleared List to
				improve the appeal and redress process and to ensure the most accurate lists of
				identifications possible (except that
				section
				552a of title 5, United States Code, shall not prohibit the
				sharing of legal name changes among Federal agencies and entities for the
				purposes of this section); and
								(H)conduct and
				publish a privacy impact assessment of the appeal and redress process
				established under this section and submit the assessment to—
									(i)the Committee on
				Commerce, Science, and Transportation of the Senate;
									(ii)the Committee on
				Homeland Security and Governmental Affairs of the Senate; and
									(iii)the Committee
				on Homeland Security of the House of Representatives.
									(6)Initiation of
				appeal and redress process at airports
								(A)In
				generalThe Office shall provide written information to air
				carrier passengers at each airport at which the Department has a presence on
				how to begin the appeal and redress process established pursuant to subsection
				(a).
								(B)Airports with
				significant Department presenceThe Office shall ensure that a
				Transportation Security Administration supervisor who is trained in such appeal
				and redress process is available at each airport at which the Department has a
				significant presence to provide support to air carrier passengers in need of
				guidance concerning such process.
								(c)Terrorist
				watchlist or database definedIn this section, the term terrorist
				watchlist or database means any terrorist watchlist or database used by
				the Transportation Security Administration or any office or component of the
				Department or specified in Homeland Security Presidential Directive 6, in
				effect as of the date of the enactment of this
				section.
						.
			(b)Incorporation of
			 secure flightSection 44903(j)(2) of title 49,
			 United States Code, is amended—
				(1)in subparagraph
			 (C)(iii)—
					(A)by redesignating
			 subclauses (II) through (VII) as subclauses (III) through (VIII), respectively;
			 and
					(B)by inserting after
			 subclause (I) the following:
						
							(II)ensure, not later than 30 days after the
				date of the enactment of the FAST Redress Act of 2008, that the procedure
				established under subclause (I) is incorporated into the appeals and redress
				process established under section 890 of the Homeland Security Act of
				2002;
							;
					(2)in subparagraph
			 (E)(iii), by inserting , in accordance with the appeals and redress
			 process established under section 890(a) of the Homeland Security Act of
			 2002 before the period at the end; and
				(3)in subparagraph
			 (G)—
					(A)in clause (i), by
			 adding at the end the following: The Assistant Secretary shall
			 incorporate the process established pursuant to this clause into the appeals
			 and redress process established under section 890(a) of the Homeland Security
			 Act of 2002.; and
					(B)in clause (ii), by
			 adding at the end the following: The Assistant Secretary shall
			 incorporate the record established and maintained pursuant to this clause into
			 the Comprehensive Cleared List established and maintained under section
			 890(b)(2) of the Homeland Security Act of 2002..
					(c)Report to
			 Congress
				(1)In
			 generalNot later than 240 days after the date of the enactment
			 of this Act, the Secretary of Homeland Security shall submit to the Committee
			 on Commerce, Science, and Transportation of the Senate, the Committee on
			 Homeland Security and Governmental Affairs of the Senate, and the Committee on
			 Homeland Security of the House of Representatives a report on the status of
			 information sharing among users at the Department of Homeland Security of any
			 terrorist watchlist or database.
				(2)ContentsThe
			 report required by paragraph (1) shall include the following
			 information:
					(A)A description of
			 the processes and the status of the implementation of section 890 of the
			 Homeland Security Act of 2002, as added by subsection (a), to share the
			 Comprehensive Cleared List required by section 890(b)(2) of such Act with other
			 offices and components of the Department of Homeland Security and other
			 Federal, State, local, and tribal authorities that utilize any terrorist
			 watchlist or database.
					(B)A description of
			 the extent to which such other offices and components of the Department of
			 Homeland Security are taking into account the Comprehensive Cleared
			 List.
					(C)Data on the
			 number of individuals who have sought and successfully obtained redress through
			 the Office of Appeals and Redress established under section 890(b)(1) of the
			 Homeland Security Act of 2002, as added by subsection (a).
					(D)Data on the number of individuals who have
			 sought and were denied redress through the Office of Appeals and
			 Redress.
					(E)An assessment of
			 what impact information sharing of the Comprehensive Cleared List has had on
			 misidentifications of individuals who have successfully obtained redress
			 through the Office of Appeals and Redress.
					(F)An updated
			 privacy impact assessment.
					(3)Terrorist watchlist or database
			 definedIn this subsection,
			 the term terrorist watchlist or database has the meaning given the
			 term in section 890(c) of the Homeland Security Act of 2002, as added by
			 subsection (a) of this section.
				(d)Conforming
			 amendmentTitle 49, United States Code, is amended by striking
			 section 44926 (and the item relating to such section in the analysis for
			 chapter 449 of title
			 49).
			(e)Clerical
			 amendmentSection 1(b) of the Homeland Security Act of 2002
			 (6 U.S.C.
			 101(b)) is amended by striking the item relating to section 890
			 and inserting the following:
				
					
						Sec. 890. Appeal and redress process for
				passengers wrongly delayed or prohibited from boarding a flight, or denied a
				right, benefit, or
				privilege.
					
					.
			
